Title: Cotton Tufts to John Adams, 30 June 1787
From: Tufts, Cotton
To: Adams, John


        
          Boston June 30. 1787
          Dear Sr.
        
        On conversing with Mr. Parsons relative to Your Sons entring into the Study of the Law, I found him disposed to take him under his Instruction, and it being the Wish of your Son to live with him, I accordingly agreed with Mr. Parsons on the Subject— After Commencement Vacation Mr John will repair to Newbury Port— Mr. Parsons’s Terms are £100— for Thrree Years exclusive of Board, the money to be paid at the End of the Term As he does not incline to board his Pupils, I shall procure a Place at my Brothers or some other good Family—
        Mr Johns continued & persevering Application to his Studies must in Time injure his Health unless he carefully attends to Exercise, a Doctrine I have frequently inculcated upon Him and shall urge, previous to his going to Newbury Port, a few Weeks of Relaxation—
        What shall I say to you My Friend with Respect to the State of my Country, with Respect to the Complexion of our new Court and the Measures pursuing & pursued by it. The Spirit of the Day has brought into public Life Characters that in sober Times would have been hissed off the Stage and been expelled as Members unfit to grace the Seats of Legislaters. Fomentors of the late Rebellion are found in Council, Senate and in the House of Representatives. In the House are some who from the Beginning were Enemies to the late Revolution, secret in Opposition when it could best serve their Purposes and open when Prospects of Success presented, avowed Friends to Monarchy and to Despotism—that have taken every Advantage of Discontents and encouraged every Kind of Faction—Disappointed Whigs, Convention Men & Debtors not a few— The object of the first is to throw all into Confusion and introduce a new Form of Government— the Disappointed Whigs & Convention Men are most of them Mushrooms that have sprung up on a sudden are tools of the Former but in Principle Levellers— The Debtors join their Force hoping for an Annihilation of public & private Debts, among these are some whose Characters once shone with Lustre— But are now meanly courting the Populace and practising the Arts of Corruption— These Characters came to Court with a Determination, and from many Towns with Instructions, if possible to undo the Measures of the late Administration to remove the Troops stationed for the Suppression of the Rebellion and the Protection of the Western Counties—to remove all Disqualifications, to obtain a general Goal Delivery of all State Prisoners and a general Indemnity & Pardon as well to those condemned to Death as those that have not come in and accepted former Terms of Mercy & Pardon—although the latter have been and are dayly making Depredations—The Removal of the Court from the Town of Boston—as more liberal Tender Act—or a Continuation of the Former—with some an Emission of Paper of Money—with others a Discharge of public Securities at the going Price—are favourite Objects— It is doubtful whether, the Court will be removed from Boston— The Tender Act so called will be continued till January next— Paper Money is reprobated—and the further Reduction of public Securities is unnecessary will not be attempted this Session—
        Among the high handed Offenders that have been capitally convicted and sentenced to Death, not one as yet has been executed—Pardon was granted for all in Berkshire & Hampshire County except Four— These were reprieved for a Month, now again for Six Weeks—one in the County of Worcester was also marked out for the Halter—but is pardoned— the most criminal of the whole a Shattuck by name—of the County of Middlesex convicted several Times during the War of raising Mobs to oppose the Payment of Taxes & the Execution of Laws, was sentencd to have been executed on Thursday last—but is reprieved for a Month— It seems to be the Opinion of most that all these Gallows deserving Fellows will be set at Liberty— Resolves have passed this Session, for a new Pardon to all except Nine—and a Removal of all Disqualefications— it was with great Difficulty that a Vote could be obtained to replace the Troops stationed in the Western Counties, whose Time of Enlistment is just expiring— Very little Business of Importance to the Public has been transacted although the we are got in to the 5th. Week of the Session—Nearly Three fourths of the House and a considerable Number of the Senate being new Members— I fear that the Benefits arising from this Session will hardly compensate for the expences— This Court is I believe larger in Numbers than any former by One fourth— But I must break off Politics & conclude by informing You; that You have the Thanks of the best Judges & Patriots among us for yr. Judicious & timely Publication, it has already passed through one Impression at New York and is now reprintg at Boston—
        Yrs—
        I wrote [some time?] since by the Way of Bristol, informed You, that Bor[lan]ds Place may be purchased, if you like—
        By Capt Cushing who will sail in a Day or two, I shall draw in Favour of Mr Elworthy for £100— Folger & Callihan have been expected for some Days but have not as yet arrived—
      